DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Claims 1-20 are pending in this action.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12, drawn to a method comprising: receiving a given item code associated with a basket of a current online transaction; obtaining similarity values for potential alternative item codes to the given item code; selecting a select alternative item code from the potential alternative item codes; and providing a select alternative item code to a transaction service associated with the current online transaction for recommending as an alternative to the given item code within the basket, classified in class 705, subclass 26.1.
II.	Claims 13-18, drawn to a method comprising: receiving from a resource a national branded item code associated with a national branded item; identifying a private label branded item code associated with a private label branded item as an alternative to the national branded item; and providing the national branded item code and the private label branded item code to the resource, classified in class 705, subclass 26.1.
III.	Claims 19-20, drawn to a system comprising: at least one processing device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium; the instructions when executed by the at least one processor from the non-transitory computer-readable storage medium cause the at least processor to perform operations comprising: receiving a request associated with an alternative to a first item code associated with a first item; determining potential alternative item codes associated with potential items to the first item code based on transaction contexts associated with the first item and the potential alternative items; selecting an optimal potential alternative item code from the potential alternative item codes based on the request; and injecting an association between the first item code and the optimal potential alternative item code into a workflow associated with the request, classified in class 705, subclass 26.1.


The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation, functions and effects.  Invention I is directed to providing a select alternative item code to a transaction service associated with the current online transaction for recommending as an alternative to the given item code within the basket, whereas invention II is directed to providing the national branded item code and the private label branded item code to the resource, none of which is required by invention I.

Inventions I and III are directed to related products and processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation, functions and effects.  Invention I is directed to providing a select alternative item code to a transaction service associated with the current online transaction for recommending as an alternative to the given item code within the basket, whereas invention III is directed to selecting an optimal potential alternative item code from the potential alternative item codes based on the request; and injecting an association between the first item code and the optimal potential alternative item code into a workflow associated with the request, none of which is required by invention I.

Inventions II and III are directed to related products and processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation, functions and effects.  Invention II is directed to providing the national branded item code and the private label branded item code to the resource, whereas invention III is directed to selecting an optimal potential alternative item code from the potential alternative item codes based on the request; and injecting an association between the first item code and the optimal potential alternative item code into a workflow associated with the request, none of which is required by invention II.


Because these inventions are independent or distinct (despite being classified into the same class/subclass) for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), have acquired a separate status in the art due to their recognized divergent subject matter, and/or have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper. 


Conclusion
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625